Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 1 of 12 PageID #: 794



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE NORTHERN DISTRICT OF WEST VIRGINIA

 DIANA MEY,
 CRAIG CUNNINGHAM,
 STEWART ABRAMSON, and
 JAMES SHELTON,
 individually and on behalf of a class of all
 persons and entities similarly situated,

                  Plaintiffs,

 vs.                                                      Case No. 5:17-cv-00179-JPB

 DIRECTV, LLC;

 and

 ADAM COX;
 AC1 COMMUNICATIONS;
 IQ MARKETING 2, CORP., d/b/a PACIFICOM;
 MICHAEL ASGHARI;
 NAS AIR LOGISTICS;
 JOHN MATTHEWS;
 BIRJU, LLC;
 PIC SIX, LLC;
 MYLAN JOHNSON GROUP;
 XCITE SATELLITE, LLC;
 EXACT ESTIMATING, LLC;
 CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
 KREATAMOTIVE LLC;
 EXPLOSIVE SALES MARKETING GROUP, INC.

               Defendants.

   MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL
      RESPONSES TO PLAINTIFFS’ FIRST SET OF DISCOVERY REQUESTS
                      TO AC1 COMMUNICATIONS

        NOW COME the Plaintiffs, by counsel, pursuant to Rule 37 of the Federal Rules of Civil

 Procedure and LR Civ P 37.02, and move to compel Defendant AC1 to supplement its prior

 discovery responses as set forth below.



                                                1
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 2 of 12 PageID #: 795



                                                 BACKGROUND

          As set forth in the Motion, this is a TCPA action in which Plaintiffs allege that Defendant

 AC1 and others illegally and repeatedly called their numbers that were registered on the federal

 Do Not Call registry and/or violated the statute by using automated technology to call their

 cellular telephones. Plaintiffs seek production of the following documents, each of which are

 known to be easily accessible from Defendant’s present custody: (1) the call records and

 associated documents probative of these calls, in the same format in which they were produced

 to AC1 by its vendor; (2) documents evidencing the vicarious liability relationship between AC1

 and DirecTV; and (3) Defendant’s internal communications concerning DirecTV, outbound

 telemarketing or TCPA compliance over the last four years. Plaintiffs also ask that Defendant be

 compelled to identify the persons responding to the interrogatories and the information possessed

 by each, so that Plaintiffs may make informed decisions about who to depose, and might conduct

 those depositions efficiently.

          Defendant forwarded its responses to Plaintiffs’ discovery via email on December 10,

 2018.    Two days later, Plaintiffs’ counsel identified the foregoing deficiencies and invited

 resolution without court intervention. Exhibit A, meet and confer communications. Counsel

 continued to meet and confer by email and phone correspondence up until February 20, 2019, the

 day before this Motion was filed. Certificate of Good Faith Conference, incorporated onto last

 page of Motion. 1 Plaintiff’s counsel advised that if Defendant did not provide the requested



 1
   As reflected in the correspondence, Plaintiffs’ counsel followed up over six times on his request for more complete
 information. Defendant responded variously with requests for additional time, suggestions that a protective order
 should be entered prior to supplementation, and promises that additional information was forthcoming. Plaintiffs
 accepted these representations and extended the response time in hopes of resolving these disputes without court
 intervention. Insofar as the delay was occasioned by Defendant’s actions and not lack of diligence by Plaintiffs, this
 Motion is timely sought. LR Civ P 37.02, Motions to Compel, at (b): motion considered timely if “such failure to
 file the motion was caused by…some action of the non-moving party.”; see also Patrick v. Teays Valley Trs., LLC,
 __ F.Supp.2d ___, 2013 U.S. Dist. LEXIS 174022, 297 F.R.D. 248 (N.D.W.Va. 2013).

                                                           2
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 3 of 12 PageID #: 796



 supplementation by February 13, 2019, this motion would follow. Now, while several of the

 parties’ disputes have been resolved, the following four issues remain.

                                           ARGUMENT

 1.     Defendant should be compelled to produce the call records it received from its

        vendor in their original .CSV format.

        Plaintiffs’ Interrogatories # 1 and 2 requested the call logs applicable to Plaintiffs’ claims.

 Defendant did not object, but produced these in a .PDF format, which is not a form usable by

 Plaintiffs’ experts. However, as reflected in the affidavit from the vendor, XenCall, the logs

 were produced to Defendant in a .CSV format. Exhibit B, Affidavit of XenCall. The .CSV

 format is far more workable for Plaintiffs’ experts, and given that there is no further burden or

 expense to Defendant to produce in .CSV, Plaintiff asked that Defendant produce in that format.

 Counsel for Defendant indicated on December 28, 2108 that he was considering this request, but

 to date, the production has not occurred, and the files remain unusable by Plaintiff.

        As required by Local Rule of Civil Procedure 37.02, the full body of the Requests and

 Responses thereto are set forth below, although the format of the production (rather than the

 content) is the issue. The meet and confer correspondence attached to the Motion as Exhibit A

 shows the dialogue between counsel addressing the production format.




                                                  3
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 4 of 12 PageID #: 797




                                       4
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 5 of 12 PageID #: 798



 2.     Plaintiffs’ Request for Production # 19

        The parties remain at an impasse with respect to Plaintiff’s Request for Production # 19:




        The number of new customers Defendant generated for DirecTV is relevant to vicarious

 liability. One determinative factor in the analysis of agency/vicarious liability principles is

 whether the purported agent’s work was done in the “regular business of the employer.” Lopez

 v. Massachusetts, 588 F.3d 69, 85 (1st Cir. 2009); Jones v. Royal Admin. Servs., 887 F.3d 443,

 450 (9th Cir. 2018). The more of a putative principal’s spending that flows to a given vendor, the

 more likely that vendor’s work will be deemed “in the regular business of the employer.”

 Moreover, the due diligence with which the principal should monitor its agent depends on the

 financial scale of the parties’ contract. Here, DirecTV’s exercise of due diligence in policing

 telemarketing efforts correlates with AC1’s significance to it as a provider. That significance




                                                 5
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 6 of 12 PageID #: 799



 includes the number of customers generated by AC1 and how much DirecTV paid AC1 to obtain

 them.

         During the meet and confer exchanges, counsel for AC1 indicated that this information

 might instead be sought from DirecTV, and was irrelevant unless or until DirecTV was

 reinstated as an active party to this litigation. Exhibit A, response of Bryan Price, December 28,

 2018. This approach is unavailing. AC1 has these documents in its current possession, and there

 is no reason why Plaintiffs should be forced to sit idly without discovery from it and other

 defendants until (a) the stay is lifted as to DirecTV and (b) DirecTV is ruled to be vicariously

 liable. This Court stayed Plaintiff’s discovery from DirecTV, not all discovery from remaining

 parties about their relationships with DirecTV. Finally, AC1’s “wait-and-maybe-ask-someone-

 else-later” approach is neither judicially economical nor sensible, when it has in hand now the

 documents Plaintiffs rightfully seek.

         Defendant’s remaining objections as to the confidential and proprietary nature of this

 information are easily resolved by designating responsive documents as “Confidential” per the

 Protective Order.

 3.      Request for Production of Documents # 25

         The parties continue to dispute the production of documents sought in Request # 25:




                                                 6
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 7 of 12 PageID #: 800




        In discussions with defense counsel, Plaintiffs’ counsel clarified that this request seeks

 internal correspondence among AC1 personnel about their telemarketing practices, to include

 internal emails, text messages or skype logs. Little could be more relevant to a case alleging

 telemarketing infractions than a defending party’s own words on the topic, which might reveal

 whether or not it enforced its policies, its knowledge of TCPA infractions, problems with respect

 to any particular agents, any prior corrective measures, and possibly even admissions about the

 allegations in this Complaint. In response on December 28, 2018, defense counsel represented

 that supplemental productions may satisfy this request; however, nearly two months have gone

 by, the protective order Defendant sought has been entered, and still this supplementation has not

 occurred.




                                                 7
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 8 of 12 PageID #: 801



 4.     Interrogatory # 5




        Authorities conflict as to whether a corporation must disclose the identify of all persons

 assisting in the preparation of discovery answers or the sources of particular information. Roger

 S. Haydock and David F. Herr, Discovery Practice, (8th Ed. 2019-1 Supplement) § 23.03[J]

 Signing Responses, citing United States v. Nat’l Steel Corp., 26 F.R.D. 599, 600 (S.D. Tex.

 1960) and B. & S. Drilling Co. v. Halliburton Oil Well Cementing Co., 24 F.R.D. 1, 4 (S.D. Tex.

 1959). However, the more recent and well-reasoned trend supports Plaintiff’s position that a

 corporation must identify the persons who have assisted in providing the answers. 10A Federal

 Procedure, Lawyer’s Ed., Feb. 2019 Update, § 26:496 citing Evans v. Visual Technology Inc.,

 1994 WL 28002 (N.D.N.Y. 1994).

        The Evans court analyzed the Maple Drive-In and Hopkinson Theatre cases offered by

 AC1 above. It remarked,

        Neither of these cases provides any explanation for the courts’ decisions denying requests
        for information concerning the identities of individuals who assisted in the preparation of
        answers to interrogatories. In Maple Drive-In, the court merely stated that “[d]efendants
        need not identify the persons who cooperated in preparation of the answers to these
        interrogatories.” Maple Drive-In, 153 F.Supp. at 244. The court went on to state,

                                                 8
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 9 of 12 PageID #: 802



        however, that “[p]laintiff is free to serve further interrogatories if it seeks additional
        information concerning persons with knowledge of the relevant facts.” Id. Likewise, in
        Hopkinson Theatre, the court merely stated that it saw “[n]o justification for the question
        [names of persons who assisted in the preparation of the answers to interrogatories], and
        the objections will be sustained.” Id. at 383.

 Evans at *3.

        The Evans court was persuaded by two more recent cases which ordered that the

 identifying information be produced. Id. at * 4, discussing Pontillo v. Federated Department

 Stores, Inc., No. 93 Civ.1950, 1993 U.S.Dist. LEXIS 13533 (S.D.N.Y. Sept. 29, 1993) and

 Schneck v. International Business Machs. Corp., No. 92-4370, Repetitive Stress Injury Litigation

 Reporter, Aug. 1993, at 45 (D.N.J. July 27, 1993). As the Evans opinion also observed, this

 more modern approach also comports with the broad scope of discovery contemplated by Rule

 26 of the Federal Rules of Civil Procedure. Evans at *4.

        In closing, the requested identifying information already exists as by-product of

 Defendant’s act of answering Plaintiff’s discovery, such that production will not impose any

 burden whatsoever on Defendant. Meanwhile, the disclosure will streamline discovery by

 helping Plaintiff’s counsel decide who to depose, and the summary of each witness’ knowledge

 will maximize the efficiency of those depositions, to the benefit of all.

                                           CONCLUSION

        Plaintiffs request that the Court compel AC1 to supplement the aforegoing discovery by

 producing files responsive to Requests No. 1 and 2 in .CSV format; to supplement responses to

 Requests Nos. 19 and 25 as previously promised and to provide further answers as directed; and

 to answer Interrogatory # 5 as written.




                                                   9
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 10 of 12 PageID #: 803




  Dated: February 21, 2019                       Respectfully submitted by,

   /s/ John W. Barrett_____________
  John W. Barrett (WV Bar No. 7289)
  Jonathan R. Marshall (WV Bar No. 10580)
  Sharon F. Iskra (WV Bar No. 6582)
  BAILEY & GLASSER LLP
  209 Capitol Street
  Charleston, WV 25301
  Telephone: (304) 345-6555
  jbarrett@baileyglasser.com
  jmarshall@baileyglasser.com
  siskra@baileyglasser.com

  Edward A. Broderick
  Anthony Paronich
  BRODERICK & PARONICH, P.C.
  99 High St., Suite 304
  Boston, MA 02110
  Telephone: (617) 738-7080
  ted@broderick-law.com
  anthony@broderick-law.com

  Matthew P. McCue
  THE LAW OFFICE OF MATTHEW P. MCCUE
  1 South Avenue, Suite 3
  Natick, MA 01760
  Telephone: (508) 655-1415
  mmccue@massattorneys.net

  Counsel for Plaintiff




                                            10
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 11 of 12 PageID #: 804



                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF WEST VIRGINIA

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON, and
  JAMES SHELTON,
  individually and on behalf of a class of all
  persons and entities similarly situated,

                    Plaintiffs,

  vs.                                                          Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  ADAM COX;
  AC1 COMMUNICATIONS;
  IQ MARKETING 2, CORP., d/b/a PACIFICOM;
  MICHAEL ASGHARI;
  NAS AIR LOGISTICS;
  JOHN MATTHEWS;
  BIRJU, LLC;
  PIC SIX, LLC;
  MYLAN JOHNSON GROUP;
  XCITE SATELLITE, LLC;
  EXACT ESTIMATING, LLC;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS;
  KREATAMOTIVE LLC;
  EXPLOSIVE SALES MARKETING GROUP, INC.

                 Defendants.


                                      CERTIFICATE OF SERVICE

          I, John W. Barrett, hereby certify that on February 21, 2019, I served a true and correct
  copy of “Memorandum of Law in Support of Plaintiffs’ Motion to Compel Responses to
  Plaintiffs’ First Set of Discovery Requests to AC1 Communications” was filed with the Clerk
  of Court using the CM/ECF System, which caused a true and accurate copy of such filing to be
  served upon the following counsel of record:




                                                  11
Case 5:17-cv-00179-JPB-JPM Document 85 Filed 02/21/19 Page 12 of 12 PageID #: 805



                            Danielle M. Waltz
                            Sarah A. Phipps
                            Jackson Kelly PLLC
                            500 Lee Street East, Suite 1600
                            Charleston, WV 25301
                            dwaltz@jacksonkelly.com
                            sphipps@jacksonkelly.com

                            Archis A. Parasharmi
                            Daniel E. Jones
                            Mayer Brown LLP
                            1999 K Street NW
                            Washington, DC 20006
                            aparasharami@mayerbrown.com
                            djones@mayerbrown.com

                            Jeffrey M. Wakefield
                            Bryan N. Price
                            Raymond L. Harrell, Jr.
                            Flaherty Sensabaugh Bonasso PLLC
                            200 Capitol Street
                            P. O. Box 3843
                            Charleston, WV 25338-3843
                            jwakefield@flahertylegal.com
                            bprice@flahertylegal.com
                            rharrell@flahertylegal.com




                                               /s/ John W. Barrett_____________
                                              John W. Barrett (WV Bar No. 7289)




                                         12
